Title: To Benjamin Franklin from Landais, 9 October 1779
From: Landais, Pierre
To: Franklin, Benjamin



May it please your excellencyShip Alliance off the Texel. 9 October 1779
I had the honour to write & transmitt some extracts of my Journal to you the 4th. Instant, & now inclose a plan of the engagement with the Serapis & Countess of Scarborough in the night of the 23 September.
With respect to the present condition of this Ship, I am to inform your excellency that we have occasion for many Articles for Rigging & Stores, an Indent of which is making out to be sent to Messrs. Jean de Neufville et fils at Amsterdam, that we have but 182 Officers & men belonging to her, out of which number 15 of my best men are on board the Serapis. I order’d my prize masters, who consist of all my masters mates & Midshipmen, excepting one of the latter & two of the former, to give your excellency the earliest information, when they should arrive, and you will please to order them with their men to repair on board the Alliance.
If your Excellency can obtain to have french deserters inlisted at Amsterdam, it might facillitate the manning this Ship, since fifty men more would be no great Complement for her.
This Ship did not sail well this last Cruize, her bottom was foul before she left L’Orient, and she was out of trim. If your Excellency would ship some Copper on board, to be put upon her at the place we are going to, it would be of great Service.
I have seen in a Recueil de Traites, Arrets, Ordonnances et Reglemens concernant la présente Guerre, Reglement concernant la Navigation des batimens Neutres en temps de guerre du 26 Juillet 1778. Articles 3d & 11th. will condemn the Swede I took last february, as a prize, for not producing all her papers; or at least will prevent her being paid damages, of which she makes such exorbitant demand, and the 6th. Article of the same, will Condemn the brig laden with wines. This I should have noted before, had I seen them in Season.

I have the Satisfaction to inform you that my Crew in general behaved well last Cruize & in the engagement of the 23d Ulto. and that I have two American Gentlemen of family Volunteers, one a Mr Spencer from So Carolina, who came over Captain of Marines & was carried into England sometime agoe; the other Mr. Ingraham, a young gentleman from Boston, who having a mind to make a Cruize, came on board at L’Orient & behaved so well as to demand my warmest recommendation to your Excellency, & should any oppertunity offer it would give me the greatest pleasure to see their Merit rewarded. I remain with the greatest respect Your Excellency’s Most obedient huml Servant
P: Landais


P.S. I am come today at Amsterdam (having not hear from any Body who I was to apply to for provision, and for Several things I want dealy & for refiting the Ship for sea at the Helder) to speak to Mr. Jean de Neuville and am Surprize to learn that he has Sent Some body down the Texel for to inquire the wants of all the Ships, but has not been heard of onboard the Alliance: I am very much affronted and insulted at hearing that Capn. Jones Dear to give out that I have fired upon his Ship desinged by in the ingeagment the Serapus. He think to elude my resentment of his ill treatment to me the twenty four of August on board his Ship, but I Beg of your Excellency To order a Court of enquiry into the matter as Soon as possible.
His Excellency Dr. Franklin

 
Addressed: To / His Excellency Dr. Franklin / Minister plenipotentiary to the / United States of America / a Passy / near Paris
Notation: P. Landais. Oct 9. 1779
